Citation Nr: 1136692	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-15 307	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for bilateral hearing loss.

The Veteran failed to appear for an August 2011 Travel Board hearing for which he was notified in July 2011.


FINDINGS OF FACT

The Veteran is not shown to have a current bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 3.665 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the types of evidence that impact those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and statements from the Veteran.  The Veteran failed to report for a March 2011 VA examination to determine the nature and etiology of his claimed hearing loss disability.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2011).  

As discussed above, the Veteran was aware of the evidence needed to substantiate the claim, and he was notified and aware of the avenues through which he might obtain such evidence as well as the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran participated in the claims process by identifying VA treatment records and submitting argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he has a current hearing loss disability that began during military service.

During service he underwent audiometric examination at induction and separation.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
July 1972
(Induction)
RIGHT
25
10
15
N/A
15

LEFT
25
10
10
N/A
25
August 1974
(Separation)
RIGHT
10
0
5
15
10

LEFT
15
0
0
0
5

At induction he indicated that he worked for a shoe corporation in his usual occupation.  The remainder of his service treatment records are silent for any complaints, findings, or reference to hearing problems.

The Veteran's DD Form 214 indicates that his primary military occupational specialty (MOS) was field wireman and his secondary MOS was wheeled vehicle mechanic.

In an enlistment report of medical history for the Army National Guard dated in February 1975, the Veteran denied any hearing loss or ear trouble.  He indicated that his usual occupation was shoe factory worker.  He also underwent audiometric examination, and the results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
February 1975
RIGHT
20
10
15
N/A
15

LEFT
10
10
0
N/A
10

In his June 2008 claim for service connection, he reported that his hearing loss began in December 1972 and in December 1974.  He stated that he currently worked as a dump truck driver.  In his November 2008 notice of disagreement, he indicated that he had trouble hearing after he got out of the Army and that a VA doctor told him that he would need hearing aids.  

VA treatment records dated from May 2004 to March 2008 included a May 2004 preadmission screening medical history report.  A system review indicated that the Veteran had a hearing deficit in the right ear; however, the report did not contain any objective findings.  In a November 2007 primary care note, he complained of hearing loss that had been going on for "a long time."  In a March 2008 audiology consultation report, he reported that he is a truck driver and on his employment physical the prior year he was "close" when it came to passing the hearing test.  As a result he wanted his hearing checked.  He denied any tinnitus or dizziness.  

Specific audiometric testing results were not reported, but the audiologist indicated that he had mild sloping to moderately severe high frequency sensorineural hearing loss in his right ear and mild high frequency sensorineural loss in his left ear.  Speech discrimination scores were reported as 96 percent for both ears.  The audiologist noted that the examination findings showed that the Veteran does not meet the level of severity that would make him eligible for hearing aids as a nonservice-connected Veteran.  She advised him of different ways that he could become eligible for hearing aids, including if he was service-connected at even a noncompensable level for hearing loss.

In correspondence dated in March 2009 the Veteran reiterated his contention that he had a hearing problem when he was discharged from the Army.

In February 2011 a VA audiological examination was scheduled for the Veteran with instructions to the examiner that his MOS of wheeled vehicle mechanic showed a high probability for noise exposure and therefore noise exposure was conceded by the RO.  The examiner was asked to examine the Veteran and provide an opinion as to the relationship between any current hearing loss disability and service.  However, the Veteran failed to report for a March 2011 VA examination without offering good cause for his failure to report.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As an initial matter, the Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, he is not competent to diagnose hearing loss as such requires medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In addition, hearing loss can have many causes, and determining the etiology of hearing loss requires medical expertise to determine.  Accordingly, the Veteran's opinion that he suffers from hearing loss related to 

service is not a competent medical opinion.  Moreover, the Board finds the objective hearing testing during service and at enlistment in the Army National Guard, which do not reflect hearing loss disability and which show an improvement in hearing acuity at separation from active duty as compared to objective findings at induction, to be more probative than the Veteran's lay contentions.  

As noted above, the Veteran failed to report for the VA examination scheduled to determine whether he suffers from hearing loss disability for VA purposes and if so, whether such is related to service.  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Here, the Veteran did not report for the VA examination and there is no medical evidence establishing that he currently has a hearing loss disability in accordance with 38 C.F.R. § 3.385.  Moreover, there is no evidence linking any claimed hearing loss to service. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Accordingly, where, as here, the evidence of record contains no findings of bilateral hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See 38 C.F.R. § 3.385 (2007), Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection - evidence of a current bilateral hearing loss disability within the meaning of 38 C.F.R. § 3.385 - has not been met. 

For the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


